5. Community system against illegal, unreported and unregulated fishing (
- Before the vote:
rapporteur. - (FR) Mr President, ladies and gentlemen, as you know, the fisheries sector is experiencing a serious crisis at present, not just because of the increase in the price of diesel, for which sustainable, global proposals must be put forward and not just temporary solutions, but also because of the poor management of fisheries resources, over-fishing by the European fishing fleet and the increase in the number of products of illegal fishing that find their way onto the European market.
This highly lucrative illegal fishing speeds up the deterioration of fish resources and marine ecosystems and destabilises the entire sector, which is feeling the full force of this unfair competition.
The proposal by the European Commission and this report are thus essential elements in the implementation of sustainable, responsible fishing that enables European fishermen to earn a living.
This report was adopted unanimously in the Committee on Fisheries. Our aim today is to send a strong signal to the Council, to the most closely involved Member States, which must today take full responsibility and implement the necessary rapid, effective measures. I am counting on your determination.